DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner notes amendments to Claims 1, 2, 10, and 11. Claims 1-18 are now pending.

Information Disclosure Statement
An information disclosure statement (IDS) was submitted on 04/03/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 and 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song (US 20170262173 A1) and in further view of Lee (US 20090113121 A1) and Shorb (US 10459849 B1).

Regarding Claim 1 and 10, taking Claim 1 as exemplary, Song teaches a data storage device, comprising: a flash memory ([Song Fig. 1] depicts NVM device (i.e. flash memory device)), comprising a plurality of blocks for storing data ([Song para. 0041] does not explicitly state flash memory comprised of blocks, however a PHOSITA can see that the NVM device is comprised of multiple blocks as a main map table is present that translates logical block addresses to physical block addresses) and a logical-to-physical (L2P) table ([Song Fig. 1, para. 0041] describes a main map table (MMT) that translates logical block addresses (LBA) to physical block addresses (PBA)), wherein the L2P table is divided into a plurality of group-mapping tables ([Song Fig. 2, para. 0042] depicts different segment units (i.e. groups) of the MMT); a dynamic random access memory (DRAM), configured to store a first set of the group- mapping tables, wherein the first set comprises two or more group-mapping tables of the plurality of group-mapping tables ([Song Fig. 1, Fig. 2, Fig. 3, para. 0050-0051] depicts sub map table (SMT) in main random access memory 220, where the SMT holds multiple segment units (i.e. a first set of group-mapping tables consisting of two or more group-mapping tables)); and a memory controller, configured to receive an access command from a host, wherein the access command comprises one or more logical addresses ([Song para. 0067] describes that an access is requested for a specified logical address from the host device); wherein the memory controller is further configured to read a second [Song para. 0070-0071] describes if the logical address is not in the SMT and there are no empty regions, then one of the map table segments already stored in SMT may be erased by referring to access frequency table (i.e. a predetermined replacement mechanism)), wherein each group-mapping table in the second set of the group-mapping tables has a corresponding column in an access-information table; the corresponding column comprises an access count ([Song Fig. 4, para. 0055] describes an access frequency table (AFT) of the plurality of map table segments (i.e. group-mapping table)).
Song does not teach the corresponding column comprises a flag, wherein in response to the flag or the access count not being zero in the corresponding column of the access-information table corresponding to a specific group-mapping table in the second set of group-mapping tables, the memory controller excludes the specific group-mapping table from the predetermined replacement mechanism.
Lee teaches the corresponding column comprises a flag ([Lee Fig. 5, para. 0061] describes L2P modified flag stored in page map).
Song and Lee are analogous art because they are from the same field of endeavor in memory management. Before the filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Song and Lee before him or her to modify the dynamic, partial L2P mapping table system Song to include the modification flag of Lee. The suggestion and/or motivation for doing so would be obtaining the advantage of allowing the system to easily identify which entries are modified and need to be updated/destaged to main memory as this concept of coherency is commonly known in the art. Therefore, it would have been obvious to combine Song with Lee to obtain the invention as specified in the instant application claims. 

Shorb teaches wherein in response to the flag or the access count not being zero in the corresponding column of the access-information table corresponding to a specific group-mapping table in the second set of group-mapping tables, the memory controller excludes the specific group-mapping table from the predetermined replacement mechanism ([Shorb Col. 38 Lines 37-39, Col 39. Lines 28-33] describes visibility counter (a combination or sum of read count and write count) and when visibility counter reaches zero, then computing device deallocates the corresponding memory region (i.e. if the visibility count is not zero, then it is not included in deallocation process)).
Song, Lee, and Shorb are analogous art because they are from the same field of endeavor in memory management. Before the filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of a dynamic, partial L2P mapping table system before him or her to modify the of predetermined replacement mechanism of Song and Lee to include the access count of Shorb. The suggestion and/or motivation for doing so would be obtaining the advantage of ensuring that the data is consistent and no longer further needed, thereby increasing efficiency, as suggested by Shorb. Therefore, it would have been obvious to combine Song, Lee, and Shorb to obtain the invention as specified in the instant application claims.

Regarding Claim 2 and 11, taking Claim 2 as exemplary, Song, Lee, and Shorb teaches the data storage device as claimed in claim 1. 
Further, Song teaches wherein in response to the memory controller reading the second set of group-mapping tables from the flash memory to the DRAM according to the predetermined [Song Fig. 7, para. 0070,0071, 0079] describes when there is an access request by the host, and the corresponding LBA is not already in the SMT, then the segment unit corresponding to the LBA replaces another segment unit by referring to the AFT), the memory controller increases the access count in the corresponding column of the access- information table corresponding to each group-mapping table in the second set of group-mapping tables for each logical address in the access command ([Song para. 0079] in response to an access request from the host, the access frequency of the segment unit in the AFT is updated).
Song does not teach sequentially increasing the access count.
Shorb teaches sequentially increasing the access count ([Shorb Col. 38 Lines 52-58] describes incrementing read counter upon read request during and prior to the copy of the first memory region to the second).
The motivation for modifying the aforementioned inventions is the same as explained in Claim 1 as the access count is encapsulated in the combined system of Song, Lee and Shorb, as previously described.

Regarding Claim 3 and 12, taking Claim 3 as exemplary, Song, Lee, and Shorb teach the data storage device as claimed in claim 2. 	Further, Song teaches decreasing the access count in the corresponding column of the access- information table corresponding to each group mapping table in the second set of the group mapping tables ([Song Fig. 7, para. 0084] step s750 describes decreasing access frequencies of map table segments in the AMT).
Song does not teach wherein in response to the access command being completed by the memory controller, the memory controller is further configured to sequentially decrease the access count.
[Shorb Col. 38 Lines 52-58] describes decrementing read counter for each read request executed)).
The motivation for modifying the aforementioned inventions is the same as explained in Claim 1 as the access count is encapsulated in the combined system of Song, Lee and Shorb, as previously described.

Regarding Claim 4 and 13, taking Claim 4 as exemplary, Song, Lee, and Shorb teach the data storage device as claimed in claim 3.
Song does not teach wherein: the memory controller further determines whether the access command is a write command, in response to the access command being a write command, the memory controller updates mapping relationships in each group-mapping table corresponding to each logical address in the access command, and sets the flag to 1 in the corresponding column of the access- information table corresponding to the group-mapping table of each logical address in the access command.
Lee teaches wherein: the memory controller further determines whether the access command is a write command ([Lee Fig. 6A-C, 0080] depicts different procedures for host read (Fig. 6A-B) and host write (Fig. 6C). Because there are two different processes for such access, the system at some point must make a determination that the access command was a write command), in response to the access command being a write command, the memory controller updates mapping relationships in each group-mapping table corresponding to each logical address in the access command ([Lee Fig. 6C, 0067, 0070] steps 348 and 358 describe updating entries in L2P Map Table and Page Map table, corresponding to host LSA, as a result of a host write), and sets the flag to 1 in the corresponding column of the access-information table corresponding to the group-mapping table of each logical [Lee Fig. 6C, 0067] step 360 describes setting L2P modified flag as a result of a host write operation).
The motivation for modifying the aforementioned inventions is the same as explained in Claim 1 as the access flag is encapsulated in the combined system of Song, Lee and Shorb, as previously described.

Claims 5, 7-9, 14, and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song (US 20170262173 A1), Lee (US 20090113121 A1) and Shorb (US 10459849 B1) as applied to claim 4 above, and further in view of Inoue (US 20140122793 A1).

Regarding Claim 5 and 14, taking Claim 5 as exemplary, Song, Lee, and Shorb teach the data storage device as claimed in claim 4. 
Song and Shorb do not teach wherein: after the memory controller sets the flag to 1 in the corresponding column of the access- information table corresponding to the group-mapping table of each logical address in the access command, the memory controller further determines whether a predetermined condition is satisfied, wherein the predetermined condition indicates that the updated group-mapping tables in the second set of group-mapping tables have reached a predetermined number.
Lee teaches wherein: after the memory controller sets the flag to 1 in the corresponding column of the access- information table corresponding to the group-mapping table of each logical address in the access command ([Lee Fig. 6C, para. 0067] step 360 describes setting L2P modified flag as a result of a host write operation).

Song, Lee, and Shorb do not teach the memory controller further determines whether a predetermined condition is satisfied, wherein the predetermined condition indicates that the updated group-mapping tables in the second set of group-mapping tables have reached a predetermined number.
Inoue teaches the memory controller further determines whether a predetermined condition is satisfied, wherein the predetermined condition indicates that the updated group-mapping tables in the second set of group-mapping tables have reached a predetermined number ([Inoue Fig. 6, para. 0044] describes determining whether a predetermined condition is satisfied, where the predetermined condition is the number of write commands accumulating in media cache region n is greater than or equal to x (n being the number of media cache regions and x being a predetermined number; does not explicitly state a second set of group-mapping tables reaching a predetermined number, however a PHOSITA can see that write commands referencing different addresses would result in group-mapping tables being loaded into temporary memory, thus the number of write commands can be substituted for the number of group-mapping tables and the outcome would be similar and/or predictable)).
Song, Lee, Shorb, and Inoue are analogous art because they are from the same field of endeavor in memory management. Before the filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of a dynamic, partial L2P mapping table system before him or her to modify the of predetermined replacement mechanism of Song, Lee, and Shorb to include the predetermined condition of Inoue. The suggestion and/or motivation for doing so would be obtaining the advantage of making the system more efficient as the system would not have to keep writing changes form the cache region to flash memory every time there is an update. The system can 

Regarding Claim 7 and 16, taking Claim 7 as exemplary, Song, Lee, Shorb and Inoue teach the data storage device as claimed in claim 5.
Song and Shorb do not teach wherein the memory controller is further configured to reset the corresponding column of the access-information table corresponding to each updated group-mapping table that has been written into the flash memory.
Lee teaches wherein the memory controller is further configured to reset the corresponding column of the access-information table corresponding to each updated group-mapping table that has been written into the flash memory ([Lee para. 0062-0063] describes process of clearing L2P modified flag after a write to flash memory for the partial L2P mapping table).
The motivation for modifying the aforementioned inventions is the same as explained in Claim 5 as the access information is encapsulated in the combined system of Song, Lee, Shorb and Inoue, as previously described.

Regarding Claim 8 and 17, taking Claim 8 as exemplary, Song, Lee, Shorb, and Inoue teach the data storage device as claimed in claim 5.
Song, Lee, and Shorb do not teach wherein: in response to the memory controller determining that the predetermined condition is not satisfied, the controller receives another access command from the host.
[Inoue Fig. 6, 0044] describes if not enough write commands have been accumulated (i.e. the predetermined condition is not satisfied) then it cycles back to the same step to accumulate more write commands (i.e. receives another access command from the host)).
The motivation for modifying the aforementioned inventions is the same as explained in Claim 5 as the predetermined condition is encapsulated in the combined system of Song, Lee, Shorb and Inoue, as previously described.
Regarding Claim 9 and 18, taking Claim 9 as exemplary, Song, Lee, Shorb, and Inoue teach the data storage device as claimed in claim 7. 
Song and Shorb do not teach wherein: in response to the memory controller resetting the corresponding column of the access- information table corresponding to each updated group-mapping table that has been written into the flash memory, the memory controller further places each updated group-mapping table that has been written into the flash memory in a candidate list of group-mapping tables of the predetermined replacement mechanism.
Lee teaches wherein: in response to the memory controller resetting the corresponding column of the access- information table corresponding to each updated group-mapping table that has been written into the flash memory, the memory controller further places each updated group-mapping table that has been written into the flash memory in a candidate list of group-mapping tables of the predetermined replacement mechanism ([Lee 0064] describes old entries from partial L2P mapping table are copied into flash memory and the physical block that stored the old entries can now be recycled to the pool of empty blocks that can now be selected by the wear-leveling and bad-block counters (i.e. the replacement mechanism); also describes resetting L2P modified flag as a result).
.

Claims 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song (US 20170262173 A1), Lee (US 20090113121 A1), Shorb (US 10459849 B1), and Inoue (US 20140122793 A1) as applied to claim 5 above, and in further view of Koo (US 20190018767 A1).

Regarding Claim 6 and 15, taking Claim 6 as exemplary, Song, Lee, Shorb, and Inoue teach the data storage device as claimed in claim 5.
Song, Lee, Shorb, and Inoue do not teach wherein: in response to the memory controller determining that the predetermined condition is satisfied, the memory controller forms a superpage using the predetermined number of updated group-mapping tables in the second set of group-mapping tables, and writes the superpage into the flash memory.
Koo teaches wherein: in response to the memory controller determining that the predetermined condition is satisfied, the memory controller forms a superpage using the predetermined number of updated group-mapping tables in the second set of group-mapping tables, and writes the superpage into the flash memory ([Koo Fig. 11, para. 0050, para. 0065-0066] step s140 describes determining if the size of the data in the data cache memory is a super page size (i.e. a predetermined condition is satisfied), the control unit stores the data of the data cache memory in NVM using the super page one-shot program (SPOSPGM), where the SPOSPGM simultaneously programs various pages into NVM).
Song, Lee, Shorb, Inoue, and Koo are analogous art because they are from the same field of endeavor in memory management. Before the filing date of the claimed invention, it would have been .

Response to Arguments
Applicants arguments with respect to Claims 1-18 filed on 04/03/2021 have been considered but are either deemed not persuasive, or are rendered moot in view of new grounds for rejection.
Applicant argues that Lee and Shorb fail to teach the newly added limitation for Claims 1 and 10 “wherein the first set comprises two or more group-mapping tables of the plurality of group-mapping tables”. New reference Song was incorporated to teach this limitation.
Applicant argues that the invention of Lee could only store one partial L2P mapping table, however new reference Song overcomes this argument. In combination with references, Lee and Shorb, the three combined inventions (Song, Lee, and Shorb) as explained in the section “Claim Rejections - 35 USC § 103”, overcome any amendments or arguments regarding Claim 1 and 10.
Applicant argues that Claim 2 and 10 (Examiner believes that Applicant means 2 and 11), are not taught by Lee and Shorb based upon the fact that only one partial L2P mapping table can be stored at a single time, however reference Song overcomes this limitation as explained in the section “Claim Rejections - 35 USC § 103”, therefore this argument is now moot.
Applicant argues that Claims 5 and 14 are not taught by Lee, Shorb, and Inoue. Respectfully, the Examiner disagrees. Even though Inoue does not explicitly state a second set of group-mapping tables 
Applicant argues that Lee, Shorb, and Inoue do not teach “form[ing] a superpage using the predetermined number of updated group-mapping tables in the second set of group-mapping tables, and writes the superpage into the flash memory” from Claims 6 and 15. Newly added reference Koo was added to teach this limitation as explained in the section “Claim Rejections - 35 USC § 103”, thus rendering Applicant’s arguments regarding Claims 6 and 15, moot.
All arguments by the applicant are believed to be covered in the body of this office action; thus, thus action constitutes a complete response to the issues raised in the remarks dated 04/03/2021.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUNG-HAO J NGUYEN whose telephone number is (571)272-3517.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571)270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRUNG-HAO JOSEPH NGUYEN/Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132